Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 7/14/2022 in response to Office Action of 5/16/2022, is acknowledged and has been entered. Claims 1, 9, 14, 16, 18-21, 24, 25, 27-30, 33, 34, 36-38, 40, 48, 53, 55, 57-61, 63, 65, 69, 70, and 91 are pending. Claims 21, 24-25, 28-30, 33-34, 36-38, 40, 48, 53, 55, 57-59, 69-70 and 91 remain withdrawn. Claims 18 and 27 have been amended. Claims 1, 9, 14, 16, 18, 19, 20, 27, 60, 61, 63 and 65 are currently being examined. 
Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 61, 63 and 65 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (2015) (Protein Design of IgG/TCR chimeras for the co-expression of Fab-like moieties within bispecific antibodies, mAbs, vol. 7, 2015)
Wu teaches a polypeptide complex comprising: 1) a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T-cell receptor (TCR) constant region (C1), and 2) a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second constant region (C2), wherein C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and the first antibody has a first antigenic specificity. Wu teaches that the C1 comprises either an engineered CAlpha, and C2 comprises an engineered CBeta, and wherein the first VH is operably linked to a C1 at a first conjugation domain and wherein the first VL is operably linked to C2 at a second conjugation domain. Wu further teaches the method of producing the polypeptide comprising, an isolated polynucleotide encoding the polypeptide complex, an isolated vector comprising the polynucleotide, and a host cell comprising the isolated polynucleotide. 
(Figure 1 A/D; pg 365; Methods) 
Response to Arguments 
Applicant argues that Wu et al does not teach all the elements of the rejected claims because Wu does not teach “At least one non-native interchain bond between C1 and C2.” 
The Applicants arguments have been considered but are not persuasive. As stated in the previous rejection, Wu teaches a non-native interchain between C1 and C2, Wu teaches that this non-native interchain is a disulfide bond. [See Figure 1D and Optimization of IgG_TCR chimeric proteins] 
Figure 1D with arrows pointing to disulfide bond between C1 and C2:


    PNG
    media_image1.png
    308
    374
    media_image1.png
    Greyscale


	The instant specification discloses that:
[0023] In certain embodiments, the non-native interchain bond is a disulphide bond.
	Therefore, Wu teaches a non-native interchain between C1 and C2 that is a disulfide bond, and meet the claim limitations.

Claim(s) 1, 9, 61, 63 and 65 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demarest et al (US20150183877A1; Publication Date: 07/02/2015).
Demarest teaches a polypeptide complex comprising: 1) a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T-cell receptor (TCR) constant region (C1), and 2) a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second constant region (C2), wherein C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and the first antibody has a first antigenic specificity. Demarest teaches that the C1 comprises either an engineered CAlpha or CBeta, and C2 comprises an engineered CBeta or CAlpha, and wherein the first VH is operably linked to a C1 at a first conjugation domain and wherein the first VL is operably linked to C2 at a second conjugation domain. Demarest further teaches the method of producing the polypeptide comprising, an isolated vector comprising the polynucleotide, and a host cell comprising the isolated polynucleotide. ([0008]; Claims 15 and 25; Table 1, Example 1 [0107-0109]; Figure 1) 
Response to Arguments 
Applicant argues that Demarest et al does not teach all the elements of the rejected claims because Demarest does not teach “At least one non-native interchain bond between C1 and C2.” 
The Applicants arguments have been considered but are not persuasive. As stated in the previous rejection, Demarest teaches a non-native interchain between C1 and C2, Demarest teaches that this non-native interchain is a disulfide bond. [0023] ; Figure 1.
See Figure 1 of Demarest with arrows pointing to disulfide bonds:

    PNG
    media_image2.png
    672
    480
    media_image2.png
    Greyscale

The instant specification discloses that:
[0023] In certain embodiments, the non-native interchain bond is a disulphide bond.
	Therefore, Demarest teaches a non-native interchain between C1 and C2 that is a disulfide bond, and meet the claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 18, 27, 61, 63 and 65 remain rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2015) (Protein Design of IgG/TCR chimeras for the co-expression of Fab-like moieties within bispecific antibodies, mAbs, vol. 7, 2015), in view of Degermann et al (1999) (T-Cell Receptor ß Chain Lacking the Large Solvent-exposed Cß FG Loop Supports Normal α/ß T Cell Development and Function in Transgenic Mice, Journal of Experimental Medicine, Vol. 189, 1999). 
Wu teaches a polypeptide complex comprising: 1) a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T-cell receptor (TCR) constant region (C1), and 2) a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second constant region (C2), wherein C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and the first antibody has a first antigenic specificity. Wu teaches that the C1 comprises either an engineered CAlpha, and C2 comprises an engineered CBeta, and wherein the first VH is operably linked to a C1 at a first conjugation domain and wherein the first VL is operably linked to C2 at a second conjugation domain. Wu further teaches the method of producing the polypeptide comprising, an isolated polynucleotide encoding the polypeptide complex, an isolated vector comprising the polynucleotide, and a host cell comprising the isolated polynucleotide. Wu teaches deleting the FG loop in the polypeptide complex. Wu teaches that the lack of FG loop within Cß allowed for complete heavy and light chain association in the protein due to the steric hinderance of the FG loop.  Wu successfully demonstrates constructing a polypeptide complex comprising the CBeta deleted FG loop. (Figure 1 A/D; pg 365; Methods; Abstract; pg. 368 last paragraph; Figure 4)
	However, Wu does not explicitly teach the polypeptide complex engineered CBeta lacks an FG loop encompassing the amino acid residues 101-117 of the native CBeta.
	Degermann teaches that the T-Cell receptor (TCR) lacking the FG loop allows for normal T-cell development and function in transgenic mice. Degermann teaches the deletion of the 14-amino acid FG loop of the Cß domain and that one can replace FG loops to function appropriately. Degermann successfully demonstrates that a TCR is able to assemble and complex normally with the Cbeta lacking the entire FG loop (Results and Discussion).
It would have been prima facie obvious to one of the ordinary skill of the art at the time the invention was filed to delete the FG loop in the engineered CBeta of Wu comprising amino acids 101-117 of the native CBeta. One would have been motivated to because Wu explicitly teaches deleting the CBeta FG loop in the construction of their polypeptide complex to remove the steric hinderance of the FG loop and to allow for complete heavy and light chain association of the complex. One would have had a reasonable expectation of success to because Degermann and Wu successfully demonstrate that a TCR is able to assemble and complex normally with the C-ß lacking the entire FG loop. 
Response to Arguments 
Applicant argues that Wu et al does not teach all the elements of the rejected claims because Wu does not teach “at least one non-native interchain bond between C1 and C2” and that Degermann does not remedy this deficiency of Wu. 
The Applicants arguments have been considered but are not persuasive. As stated in the previous rejection, Wu teaches a non-native interchain between C1 and C2, Wu teaches that this non-native interchain is a disulfide bond. [Optimization of IgG_TCR chimeric proteins] 

Claims 1, 9, 19, 61, 63 and 65 remain rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2015) (Protein Design of IgG/TCR chimeras for the co-expression of Fab-like moieties within bispecific antibodies, mAbs, vol. 7, 2015), in view of Gee et al (WO2018175585 A2, Priority Date: 03/24/2017). 
Wu teaches a polypeptide complex comprising: 1) a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T-cell receptor (TCR) constant region (C1), and 2) a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second constant region (C2), wherein C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and the first antibody has a first antigenic specificity. Wu teaches that the C1 comprises either an engineered CAlpha, and C2 comprises an engineered CBeta, and wherein the first VH is operably linked to a C1 at a first conjugation domain and wherein the first VL is operably linked to C2 at a second conjugation domain. Wu further teaches the method of producing the polypeptide comprising, an isolated polynucleotide encoding the polypeptide complex, an isolated vector comprising the polynucleotide, and a host cell comprising the isolated polynucleotide. Wu teaches deleting the FG loop in the polypeptide complex. Wu teaches that the lack of FG loop within Cß allowed for complete heavy and light chain association in the protein due to the steric hinderance of the FG loop.  Wu successfully demonstrates constructing a polypeptide complex comprising the CBeta deleted FG loop. (Figure 1 A/D; pg 365; Methods; Abstract; pg. 368 last paragraph; Figure 4)
	However, Wu does not teach the specific SEQ ID NOs of C-α and C-ß instantly claimed.
Gee teaches T-cell receptors having an alpha and beta chains, SEQ ID NOs 258 (alpha) and SEQ ID NOs 259 or 260 (beta), which match 100% to the instantly claimed sequences, SEQ ID Nos 33 and 43, respectively. Gee teaches that these T-cell receptors (TCR) may be used to create a TCR-like antibody.  ([0005] Claims 9 and 10)
It would have been prima facie obvious to one of the ordinary skill of the art at the time the invention was filed to use the instantly claimed sequences of C-α and C-ß to construct the instantly claimed polypeptide complex. One would have been motivated to because Wu teaches the construction of the instantly claimed polypeptide complex, comprising linking a VH and VL of an antibody to T-cell receptor constructs. One would have a reasonable expectation of success because Gee teaches the specific sequences of C-α and C-ß of the T-cell receptor and that it may be used to create a TCR-like antibody. 
Response to Arguments 
Applicant argues that Wu et al does not teach all the elements of the rejected claims because Wu does not teach “at least one non-native interchain bond between C1 and C2” and that Gee does not remedy this deficiency of Wu. 
The Applicants arguments have been considered but are not persuasive. As stated in the previous rejection, Wu teaches a non-native interchain between C1 and C2, Wu teaches that this non-native interchain is a disulfide bond. [Optimization of IgG_TCR chimeric proteins] 

Claims 1, 9, 19, 20, 61, 63 and 65 remain rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2015) (Protein Design of IgG/TCR chimeras for the co-expression of Fab-like moieties within bispecific antibodies, mAbs, vol. 7, 2015), in view of Hayes et al (US11203627B2, Priority Date: 10/08/2014).  
Wu teaches a polypeptide complex comprising: 1) a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T-cell receptor (TCR) constant region (C1), and 2) a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second constant region (C2), wherein C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and the first antibody has a first antigenic specificity. Wu teaches that the C1 comprises either an engineered CAlpha, and C2 comprises an engineered CBeta, and wherein the first VH is operably linked to a C1 at a first conjugation domain and wherein the first VL is operably linked to C2 at a second conjugation domain. Wu further teaches the method of producing the polypeptide comprising, an isolated polynucleotide encoding the polypeptide complex, an isolated vector comprising the polynucleotide, and a host cell comprising the isolated polynucleotide. Wu teaches deleting the FG loop in the polypeptide complex. Wu teaches that the lack of FG loop within Cß allowed for complete heavy and light chain association in the protein due to the steric hinderance of the FG loop.  Wu successfully demonstrates constructing a polypeptide complex comprising the CBeta deleted FG loop. (Figure 1 A/D; pg 365; Methods; Abstract; pg. 368 last paragraph; Figure 4)
	However, Wu does not teach the specific SEQ ID NOs of C-α, C-ß, or the first or second conjugation domains instantly claimed. 
	Hayes teaches a T-cell receptor having alpha and beta chains (SEQ ID NOs 17 (beta), 4, 12, and 13 (alpha)), that match 100% to the instantly claimed sequences, SEQ ID NOs 33 and 43. Hayes also teaches the first and second conjugation domain SEQ ID NOs 3,5,8-11, 14-17 and 19, which match 100% to instantly claimed SEQ ID NO: 50.  Hayes further teaches uses of the instantly claimed TCR invention, such as fusing the alpha and beta chain to an antibody or to form a multivalent TCR complex.  (claim 4, col. 2 lines 14-20,  col 4, lines 51-60; col 12, lines 30-45)
It would have been prima facie obvious to one of the ordinary skill of the art at the time the invention was filed to use the instantly claimed sequences of C-α, C-ß and the conjugation domains to construct the instantly claimed polypeptide complex. One would have been motivated to because Wu teaches the construction of the instantly claimed polypeptide complex, comprising linking a VH and VL of an antibody to T-cell receptor constructs and linking via conjugation domains. One would have a reasonable expectation of success because Hates teaches the specific sequences of C-α and C-ß of the T-cell receptor, and the first or second conjugation domain, and that it may be used to in other inventions, such as fusing with other antibodies. 
Response to Arguments 
Applicant argues that Wu et al does not teach all the elements of the rejected claims because Wu does not teach “at least one non-native interchain bond between C1 and C2” and that Hayes does not remedy this deficiency of Wu. 
The Applicants arguments have been considered but are not persuasive. As stated in the previous rejection, Wu teaches a non-native interchain between C1 and C2, Wu teaches that this non-native interchain is a disulfide bond. [Optimization of IgG_TCR chimeric proteins] 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 19, 20, 21, 60, 61, 63 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 13-17 of U.S. Patent 11,365,254 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application recite all the elements of the polypeptide complex with CH/CL1 replacement with TCR constant regions in the instant claim. Specifically, the instant application recites a polypeptide complex, comprising a first-antigen binding moiety with a VH of first antibody linked to TCR constant, C1, and a first light chain variable domain VL linked to a TCR constant region. 
Response to Arguments 
Applicant argues that the claims as amended are patentably distinct over the cited claims of U.S. Patent Application 16/648792 (US11365254B2). 
Applicants arguments have been considered but are not persuasive. The rejected claims in the double patent rejection have not been amended. Therefore, the double patent rejection is maintained. 
All other objections and rejections recited in Office Action mailed 7/14/2022 are hereby withdrawn in view of amendments. 
Conclusion: no claim is allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.A./Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642